Appeal from a judgment of the County Court of Albany County, rendered March 28, 1977, upon a verdict convicting defendant *995of the crime of attempted burglary in the third degree. A review of the record demonstrates that at trial the People offered evidence sufficient to establish guilt beyond a reasonable doubt of the crime for which defendant was convicted, and in the face of such evidence almost any other verdict was unlikely. The record establishes that the defendant had a fair and impartial trial and no basis for relief from the judgment of conviction is apparent. Judgment affirmed. Sweeney, J. P., Kane, Larkin, Mikoll and Herlihy, JJ., concur.